Citation Nr: 1446675	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for lumbar spondylosis and scoliosis.

2.  Entitlement to an initial rating higher than 20 percent for degenerative arthritis of the cervical spine with radiculopathy of the bilateral upper extremities.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to May 7, 2008 and a rating higher than 10 percent from that date.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for a gynecological disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1990, from November 1990 to May 1991, from August 1993 to September 1995, and from March 2005 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted entitlement to service connection for lumbar and cervical spine disorders and GERD, and assigned initial ratings of 10, 0, and 0 percent, respectively.  The RO also denied entitlement to service connection for allergic rhinitis and a gynecological disorder.  The Veteran timely appealed the initial ratings assigned as well as the denials of service connection.  The ratings were subsequently increased, as indicated on the title page.

Jurisdiction over this case was transferred to the VA RO in Milwaukee, Wisconsin, and that office forwarded the appeal to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 1, 2014 letter, the RO informed the Veteran that her requested videoconference hearing was being scheduled for July 15, 2014.  The RO indicated that if the Veteran could not attend the scheduled hearing, she should immediately inform the RO.  In an undated letter stamped received by the AOJ on July 11, 2014, the Veteran indicated that she could not attend the hearing because she was scheduled to work that day at the urgent care clinic and her absence would leave the clinic understaffed.  The Veteran gave alternative dates on which she could attend the scheduled hearing.  There is also a handwritten date of 7/17/14 in the corner of the letter. 

If a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause, and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.

It is not clear whether the AOJ was aware of the Veteran's request prior to the date of the scheduled hearing, but the Board finds that the Veteran made a good faith attempt to alert the AOJ that she could not attend the scheduled hearing and that she had good cause for doing so.  As the AOJ schedules and processes videoconference hearings, a remand for a new videoconference hearing is warranted.  The Veteran's representative noted in the August 2014 brief that it was possible the Veteran had been recalled to active duty.  This should be considered when scheduling the hearing.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Board videoconference hearing at the AOJ.  After ascertaining whether the Veteran has been recalled to active duty, notify the Veteran and her representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



